Citation Nr: 1012743	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty for training from April 
1965 to October 1965 in the Nebraska Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
RO in Lincoln, Nebraska, which denied service connection for 
hearing loss and tinnitus.  

The appellant testified before the undersigned at a July 
2009 hearing at the RO.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  The appellant's hearing loss is at least as likely as 
not the result of noise exposure during active duty for 
training.

2.  The appellant's tinnitus is at least as likely as not 
the result of noise exposure during active duty for 
training.


CONCLUSIONS OF LAW

1.  The appellant's hearing loss was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 
(2009).

2.  The appellant's tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has hearing loss and tinnitus 
as a result of noise exposure during active duty for 
training.  For the reasons that follow, the Board concludes 
that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The appellant contends that he has hearing loss which he 
feels are due to noise exposure in service.  Service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant 
noise exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels or more; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).  

At a June 2008 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
40
LEFT
15
10
20
15
40

Speech recognition was 96 percent in the right ear and 98 
percent in the left.  The appellant clearly has a hearing 
loss disability for VA purposes due to the 40 dB threshold 
in the 4000 Hz range in both ears.  See Hensley, supra.  

The appellant contends that he had noise exposure during 
service, due to basic and advanced training with firearms 
and grenades and in his military occupation of light wheel 
vehicle mechanic.  The appellant's service personnel records 
show that he served as a lightwheel vehicle mechanic and 
that he had a Marksman (rifle) rating.  Noise exposure is 
consistent with the conditions of service as a mechanic and 
using firearms.  The Board finds that the appellant had 
inservice noise exposure.  38 U.S.C.A. § 1154(a).

The appellant underwent an audiometric examination both at 
entry to service in the National Guard in June 1964 and at 
separation from ACDUTRA in September 1965.  Prior to 
November 1967, military audiometric results were reported in 
American Standards Association (ASA) units; VA used ASA 
units prior to July 1966.  In July 1966 VA adopted 
International Organization for Standardization (ISO) units, 
and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  The military 
audiograms in this case conducted in 1964 and 1965 must be 
converted from ASA to ISO units.  Essentially, that means 
adding 10 decibels to the reported findings in most 
frequencies, the exceptions being adding 15 decibels at 500 
Hertz and 5 decibels at 4000 Hertz.

At entry into National Guard service in June 1964, the 
appellant underwent an authorized audiological evaluation.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
N/A
10
LEFT
25
20
20
N/A
15

The appellant was provided the audiometric testing, but the 
results for the right ear in the ranges of 500, 1,000 and 
2,000 have been obstructed with a stamp reading "NOT 
INDICATED".  The Board believes the scores were 5 in each 
range, and are adjusted to ISO units in the above chart.  
The right ear results do not show a disability at entrance 
to service.  The left ear shows an abnormal score in the 500 
range.  See Hensley, supra.  This score is not high enough 
to be a disability for VA purposes.  See 38 C.F.R. § 3.385, 
supra.  The appellant is presumed sound at entry as to his 
hearing.

At separation from service in September 1965, the appellant 
underwent an authorized audiological evaluation.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
N/A
10
LEFT
15
5
10
N/A
0

Speech recognition ability was not tested at either 
examination.

These results show a shift in the ranges, but normal hearing 
in both ears, in all tested ranges, at separation.  See 
Hensley, supra.  There is no mention of tinnitus in the 
appellant's service treatment records.

The appellant has testified that he has had tinnitus since 
service.  The Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology).  
Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence.  
Charles v. Principi, 16 Vet. App. 370 (2002).  

The RO sent the appellant's record for a June 2008 VA 
examination and opinion to determine if his current 
complaints of hearing loss and tinnitus were related to 
service.  Following interview and examination of the 
appellant and review of the claims file and his service 
treatment records, the audiology examiner concluded that his 
hearing loss and tinnitus were not at least as likely as not 
related to service.  The examiner pointed to the normal 
separation audiometric results as the primary reason for the 
hearing loss being unrelated to service.  The appellant was 
seen by a different examiner on the tinnitus claim.  
Reviewing the reported history and the examination findings, 
the examiner found that the lack of hearing loss at 
separation made the tinnitus not at least as likely as not 
related to inservice noise exposure.  There is no discussion 
of whether the appellant's reports of tinnitus since that 
time were considered an indicator of continuity or nexus.  

The appellant obtained an October 2008 opinion from a 
private audiologist, Dr. Foss.  The appellant underwent 
another audiometric test, which had similar results to the 
June 2008 VA examination.  The appellant provided a similar 
history to Dr. Foss as the one he provided at the June 2008 
VA examination.  Dr. Foss came to the conclusion that the 
appellant's bilateral hearing loss and tinnitus were the 
result of service.  A rationale was provided.

The Board finds that the evidence for a nexus to service is 
in equipoise with the evidence against.  The opinion of Dr. 
Foss is based on the same history and similar current 
findings as the June 2008 VA examination report.  Both 
provide rationales.  They simply come to contrary 
conclusions.  The Board finds that the evidence is in favor 
a relationship between the appellant's current hearing loss 
disability and noise exposure is in equipoise.  Service 
connection for hearing loss on a direct basis is granted.  
See Hensley and Hickson, both supra.  

Similarly, the appellant reported tinnitus since his period 
of active service during his June 2008 VA examinations.  The 
appellant provided a similar report to Dr. Foss.  The June 
2008 VA opinion regarding tinnitus is premised on the fact 
that the appellant's hearing loss is not related to service.  
The Board has disagreed with that conclusion and will grant 
service connection of hearing loss.  Furthermore, the 
appellant has reported that his tinnitus began during 
service.  There is no mention of tinnitus in his service 
treatment records, but this alone does not mean that it did 
not exist.  See Buchanan, supra.  The appellant has a 
current diagnosis of tinnitus.  His service involved noise 
exposure.  He has offered competent evidence of continuity 
between the two.  The opinion of Dr. Foss supports this 
relationship.  The Board finds that the appellant's tinnitus 
is at least as not as likely related to service.  Service 
connection on a direct basis for tinnitus is warranted.  See 
Hickson, supra.  

As such, the Board finds that the evidence is at least in 
equipoise for both the appellant's hearing loss and tinnitus 
claims.  Consequently, the benefit-of-the-doubt rule 
applies, and the claims must be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

The claims have been granted, as discussed above.  As such, 
the Board finds that any error related to the Veterans 
Claims Assistance Act on the claims is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 
2007).




ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


